UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07685 Frontegra Funds, Inc. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end:June 30 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT Frontegra Columbus Core Plus Fund Frontegra Columbus Core Fund Frontegra Mastholm International Equity Fund Frontegra Hexam Emerging Markets Fund Frontegra Netols Small Cap Value Fund Frontegra Phocas Small Cap Value Fund Frontegra Asset Management, Inc. December 31, 2010 TABLE OF CONTENTS Shareholder Letter 1 Expense Example 2 Frontegra Columbus Core Plus Fund Frontegra Columbus Core Fund Report from Reams Asset Management, a division of Scout Investments, Inc. 6 Investment Highlights 8 Schedule of Investments 9 Statement of Assets and Liabilities 15 Statement of Operations 16 Statements of Changes in Net Assets 17 Financial Highlights 18 Investment Highlights 20 Schedule of Investments 21 Statement of Assets and Liabilities 25 Statement of Operations 26 Statements of Changes in Net Assets 27 Financial Highlights 28 Frontegra Mastholm International Equity Fund Report from Mastholm Asset Management, LLC 30 Investment Highlights 31 Schedule of Investments 32 Portfolio Diversification 34 Statement of Assets and Liabilities 35 Statement of Operations 36 Statements of Changes in Net Assets 37 Financial Highlights 38 Frontegra Hexam Emerging Markets Fund Schedule of Investments 40 Portfolio Diversification 42 Statement of Assets and Liabilities 43 Statement of Operations 44 Statement of Changes in Net Assets 45 Financial Highlights 46 Frontegra Netols Small Cap Value Fund Report from Netols Asset Management, Inc. 48 Investment Highlights 49 Schedule of Investments 50 Statement of Assets and Liabilities 53 Statement of Operations 54 Statements of Changes in Net Assets 55 Financial Highlights 56 Frontegra Phocas Small Cap Value Fund Report from Phocas Financial Corporation 59 Investment Highlights 61 Schedule of Investments 62 Statement of Assets and Liabilities 66 Statement of Operations 67 Statements of Changes in Net Assets 68 Financial Highlights 69 Notes to Financial Statements 70 Board of Directors’ Approval of Advisory and Subadvisory Agreements 83 This report is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors unless accompanied or preceded by an effective Prospectus for the applicable Fund. The Prospectus may be obtained by calling 1-888-825-2100. Each Prospectus includes more complete information about management fees and expenses, investment objectives, risks and operating policies of the applicable Fund. Please read the Prospectus carefully. Frontegra Funds, Inc. are distributed by Frontegra Strategies, LLC, 400 Skokie Blvd., Suite 500, Northbrook, IL 60062.Frontegra Strategies, LLC, member of FINRA and SIPC, is an affiliate of Frontegra Asset Management, Inc., the Funds’ investment adviser. This page intentionally left blank. DEAR FELLOW SHAREHOLDERS: We are pleased to report on the progress of the Frontegra Funds over the past six months ending December 31, 2010.Markets rebounded sharply in the second half of 2010 following a downturn.The S&P 500 Index was up over 23% for the period.Small capitalization stocks were up, with the Russell 2000 Value Index returning 26.58%.International stocks, as measured by the MSCI EAFE Index, returned 24.28% over the same time frame.The U.S. bond market, as measured by the Barclays Capital U.S. Aggregate Bond Index, was up 1.15% for the six-month period. Fund Results For the six month period ending December 31, 2010, the Funds generated the following net (i.e. after fee) returns: The Frontegra Columbus Core Plus Fund - Institutional Class, managed by Reams Asset Management, a division of Scout Investments, Inc., returned 2.57% versus the 1.15% return of the Barclays Capital U.S. Aggregate Bond Index; the Frontegra Columbus Core Fund, also managed by Reams Asset Management, returned 1.65%. The Frontegra Mastholm International Equity Fund, managed by Mastholm Asset Management, returned 27.17% versus the benchmark return of 24.28% for the MSCI EAFE Index. The Frontegra Netols Small Cap Value Fund – Institutional Class, managed by Netols Asset Management, returned 27.40% versus the Russell 2000 Value Index return of 26.58%. The Frontegra Phocas Small Cap Value Fund – Class L, managed by Phocas Financial, returned 30.50% versus the Russell 2000 Value Index return of 26.58%. For the period from December 20, 2010 through December 31, 2010, the Frontegra Hexam Emerging Markets Fund returned 1.70% versus the 3.68% return of the MSCI Emerging Markets Index (Net). Outlook While we are delighted with the bounce the markets have experienced, a great deal of uncertainty remains.We and the subadvisers of the Frontegra Funds will strive to manage skillfully in these precarious markets. We will continue to oversee the investment management of the Frontegra Funds with the care and diligence that have served our shareholders well in the past.As always, we appreciate your investment and your continued confidence in the Frontegra Funds. Best regards, William D. Forsyth, CFA President Frontegra Funds, Inc. Frontegra Funds page 1 EXPENSE EXAMPLE December 31, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other fund expenses.Although the Funds charge no sales loads, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently the Funds’ transfer agent charges a $15.00 fee.A redemption fee of 2.00% of the then current value of the shares redeemed may be imposed on certain redemptions of shares made within 30 days of purchase for the Frontegra Mastholm International Equity and Hexam Emerging Markets Funds. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 – 12/31/10). Actual Expenses The first line of the table on the following page for each Fund provides information about actual account values and actual expenses. The Example includes management fees, registration fees, fee waivers/reimbursements and other expenses.However, the Example does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table for each Fund provides information about hypothetical account values and hypothetical expenses based on each of the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each of the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs could have been higher. page 2 Frontegra Funds EXPENSE EXAMPLE (continued) December 31, 2010 (Unaudited) Beginning Account Ending Account Annualized Expenses Paid Frontegra Funds Value 7/1/2010 Value 12/31/2010 Expense Ratio* During the Period* Columbus Core Plus Fund – Institutional Class Actual Fund Return 0.36% Hypothetical 5% Return 0.36% Columbus Core Plus Fund – Class Y Actual Fund Return 0.76% Hypothetical 5% Return 0.76% Columbus Core Fund Actual Fund Return 0.37% Hypothetical 5% Return 0.37% Mastholm International Equity Fund Actual Fund Return 0.75% Hypothetical 5% Return 0.75% Netols Small Cap Value Fund – Institutional Class Actual Fund Return 1.10% Hypothetical 5% Return 1.10% Netols Small Cap Value Fund – Class Y Actual Fund Return 1.50% Hypothetical 5% Return 1.50% Phocas Small Cap Value Fund – Class L Actual Fund Return 0.99% Hypothetical 5% Return 0.99% * Expenses are equal to each Fund’s annualized expense ratio indicated above, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. page 3 Frontegra Funds EXPENSE EXAMPLE (continued) December 31, 2010 (Unaudited) Beginning Account Ending Account Annualized Expenses Paid Frontegra Fund Value Value 12/31/2010 Expense Ratio During the Period Hexam Emerging Markets Fund Actual Fund Return* 1.30% Hypothetical 5% Return** 1.30% * Actual expenses are equal to the Fund’s annualized expense ratio of 1.30% multiplied by the average account value over the period, multiplied by 11/365 to reflect the most recent fiscal period end since the Hexam Emerging Markets Fund commenced operations on December 20, 2010. ** Hypothetical expenses are equal to the Fund’s annualized expense ratio of 1.30% multiplied by the average account value over the period commencing July 1, 2010, multiplied by 184/365 to reflect information had the Hexam Emerging Markets Fund been in operation for the entire fiscal half year. page 4 FRONTEGRA COLUMBUS CORE PLUS FUND FRONTEGRA COLUMBUS CORE FUND REPORT FROM REAMS ASSET MANAGEMENT, A DIVISION OF SCOUT INVESTMENTS, INC. Dear Fellow Shareholders: The Frontegra Columbus Core Plus Fund strives to achieve a high level of total return consistent with the preservation of capital by investing in a diversified portfolio of fixed income securities of varying maturities.This objective is relative to and measured against the Barclays Capital U.S. Aggregate Bond Index. The Frontegra Columbus Core Fund strives to achieve a high level of total return consistent with the preservation of capital by investing in a diversified portfolio of investment grade bonds of varying maturities.This objective is relative to and measured against the Barclays Capital U.S. Aggregate Bond Index. Performance Review For the six month period ending December 31, 2010 the Frontegra Columbus Core Plus Fund (Institutional Class) had a net return of 2.57% compared to 1.15% for the benchmark, the Barclays Capital U.S. Aggregate Bond Index.Duration strategy added 13 basis points as the portfolio was positioned defensively and interest rates rose.Yield curve added 40 basis points as our barbell strategy outperformed.Sector and security selection were both positive, with sector adding 52 basis points and security selection adding 53 basis points to performance.Within these categories, high yield added 78 basis points as we were overweight in this outperforming sector.Investment grade credit added 53 basis points and ABS added 54 basis points due to superior security selection.Mortgage backed securities (“MBS”), excluding commercial mortgage backed securities (“CMBS”), subtracted 38 basis points and government related subtracted 8 basis points as we were underweight in these outperforming sectors.Non dollar subtracted 24 basis points and CMBS subtracted 10 basis points as our holdings in these sectors underperformed. For the six month period ending December 31, 2010 the Frontegra Columbus Core Fund had a net return of 1.65% compared to 1.15% for the benchmark, the Barclays Capital U.S. Aggregate Bond Index.Duration strategy added 34 basis points as the portfolio was positioned defensively and interest rates rose.Yield curve added 39 basis points as our barbell strategy outperformed.Sector and security selection were mixed, with sector subtracting 15 basis points and security selection adding 6 basis points to performance.Within these categories, investment grade credit added 34 basis points and asset backed securities (“ABS”) added 5 basis points as we were overweight in these outperforming sectors.MBS (excluding CMBS) subtracted 28 basis points, CMBS subtracted 12 basis points, and government related subtracted 8 basis points as we were underweight in these outperforming sectors. Fixed Income Outlook • Speculation surrounding a second round of quantitative easing (QE2) dominated much of the economic news during the second half of the year.As Fed meetings progressively hinted at a QE2 program, research analysts predicted that a moderate approach might be inadequate and that an additional initiative of up to $2 trillion may be necessary to accomplish the Fed’s objectives.The expectation that the Fed would target purchases in the middle of the yield curve (3 to 10-year maturities) pushed yields in this part of the curve to historically low levels.One side effect of the QE2 anticipation was a weakening currency, as the U.S. Dollar Index declined nearly 9% during the two months of September and October. • When the Fed’s plan was officially announced early in November, it was met with sharp criticism from lawmakers and politicians concerned about the longer-term consequences of this unprecedented action.The plan was also criticized by foreign countries, particularly China and Germany, who viewed the action as currency manipulation designed to drive the U.S. Dollar lower.The harsh and widespread criticism faced by the Fed’s QE2 announcement suddenly raised very significant doubts regarding any additional quantitative easing initiatives and the fierce opposition seemed to catch investors off-guard.The market reversal was stark.The middle of the yield curve dropped sharply in price and the depressed U.S. Dollar rallied with the U.S. Dollar Index up 7% by the end of November from its low on November 4. • Following the U.S. mid-term elections, Republicans gained 63 seats in the House of Representatives, taking control of that chamber and narrowing their minority in the Senate.This shift in power began affecting fiscal and economic policy, even before the new Congress page 6 met for its first session in 2011. President Obama was pressured to compromise on extending the Bush-era tax cuts as Republicans leveraged their election gains to push this top-priority agenda item. The passage of tax cuts in December helped extend the selloff in bonds as the tax cuts are likely to provide additional fiscal stimulus that could spark future inflation. • European markets were particularly volatile during the second half of the year.In September, international bank regulators announced plans to double the capital requirements for banks, but gave lenders eight years to fully comply with the new standards.This time frame, and capital requirement level, was slightly more favorable than analysts expected, providing a short-term boost to these institutions.European markets briefly moved higher as the announcements provided some improved confidence for investors. • The improved sentiment, however, was short-lived as problems in Ireland reached a critical level in November.Continuing support for its ailing banking sector put heavy pressure on the country’s finances.Similar to the Greece experience in May, Ireland’s legislators were pressured to pass austerity measures and had little choice but to accept a ?85 billion bailout from the European Union (EU) and the International Monetary Fund (IMF).Funding costs rose in other “at risk” countries, such as Portugal and Spain, as these events increased fears that the EU and the IMF will be forced to bail out additional countries. • In regard to market performance, the most prominent theme during the fourth quarter was the volatility and steepening of the yield curve due to distortions from the Fed’s QE2 program.The 3, 5, 10, and 30-year bellwethers increased in yield by 36, 74, 78, and 65 basis points during the fourth quarter.Within the spread sectors, high yield was the strongest performer, with option-adjusted spreads tightening 95 basis points as improving economic sentiment inspired buyers.MBS tightened by 53 basis points, investment grade credit tightened 19 basis points and CMBS tightened 15 basis points.ABS spreads widened by 9 basis points. Core and Core Plus Portfolio Strategy • During the fourth quarter, we returned the portfolio to a lower risk profile.The Treasury position is now overweight due to this lower risk profile and our yield curve positioning.The yield curve remains steep on a historic basis and we continue to maintain a barbell position.If the curve flattens as we expect it to, the portfolio should outperform. • Credit spreads tightened during the fourth quarter making valuations less attractive.As a result, we harvested gains in the corporate sector, reducing the portfolio’s weight in this sector. • The portfolio continues to be underweight and defensively positioned in the MBS sector.Our focus continues to be in 10-year amortization, agency mortgage securities.We believe these shorter maturity securities have a lower risk profile relative to other agency securities in the MBS sector. • We maintain an overweight position in the ABS sector.The holdings in this sector are focused on auto finance, which is backed by solid collateral. Scout Investments (“Scout”), a subsidiary of UMB Financial Corporation, completed its acquisition of the assets and business of Reams on November 30, 2010.Reams will operate as a division of Scout and remain in Columbus, Indiana.The firm’s leadership team will continue to manage the business in their current roles and provide the fixed income solution to Scout.The investment process and philosophy guiding the existing strategies will remain unchanged. We appreciate your continued support as fellow shareholders in the Funds. Regards, Mark M. Egan, CFA, CPA Thomas M Fink, CFA Reams Asset Management, a division of Scout Investments, Inc. Reams Asset Management, a division of Scout Investments, Inc. page 7 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) Portfolio Total Return* FOR PERIODS ENDED 12/31/10 FUND INDEX SIX MONTHS 2.57% 1.15% ONE YEAR 10.06% 6.54% FIVE YEAR AVERAGE ANNUAL 9.20% 5.80% TEN YEAR AVERAGE ANNUAL 7.58% 5.84% This chart assumes an initial gross investment of $100,000 made on 12/31/00. Returns shown include the reinvestment of all distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged market value-weighted performance benchmark for investment-grade fixed-rate debt issues, including government, corporate, asset backed and mortgage backed securities, with maturities of at least one year.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in fixed income securities.A direct investment in the index is not possible. * The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The above graph relates to Institutional Class shares of the Fund.Performance for Class Y shares will vary from the performance of the Institutional Class shares shown above due to differences in expenses. page 8 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES 8.9% Americredit Automobile Receivables Trust $ Series 2008-AF, Class A4, 6.960%, 10/14/2014 $ Chrysler Financial Auto Securitization Trust Series 2009-B, Class A-2, 1.150%, 11/08/2011 Chrysler Financial Automobile TALF Series 2009-AF, Class A3, 2.820%, 01/15/2016 Countrywide Asset-Backed Certificates Series 2006-S2, Class A3, 5.841%, 07/25/2027 Series 2006-S2, Class A4, 6.091%, 07/25/2027 Series 2006-S5, Class A3, 5.762%, 06/25/2035 Series 2007-S2, Class A6, 5.779%, 05/25/2037 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/2037 (Acquired 10/06/2009, Cost $1,652,681 (b) Discover Card Master Trust I Series 2006-1, Class A2, 0.310%, 08/16/2013 (a) Ford Credit Auto Owner Trust Series 2009-A, Class A3B, 2.760%, 05/15/2013 Series 2009-D, Class A3, 2.170%, 10/15/2013 GE Capital Credit Card Master Note Trust Series 2009-3, Class A, 2.540%, 09/15/2014 GMAC Mortgage Corporation Loan Trust Series 2006-HE3, Class A3, 5.805%, 10/25/2036 GSAA Home Equity Trust Series 2006-S1, Class 1A1, 0.421%, 01/25/2037 Hertz Vehicle Financing LLC Series 2009-2A, Class A1, 4.260%, 03/25/2014 (Acquired 10/16/2009, Cost $1,824,891 (b) Home Equity Mortgage Trust Series 2006-5, Class A1, 5.500%, 01/25/2037 Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/2013 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/2025 (Acquired 12/10/2008, Cost $5,899) (b) Mid-State Trust Series 11, Class A1, 4.864%, 07/15/2038 Residential Funding Mortgage Securities Series 2005-HS1, Class AI2, 4.660%, 09/25/2035 Series 2003-HS1, Class AI6, 3.830%, 02/25/2033 Series 2005-HS1, Class AI4, 5.110%, 09/25/2035 The accompanying notes are an integral part of these financial statements. page 9 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES 8.9% (continued) $ Series 2006-HSA1, Class A3, 5.230%, 02/25/2036 $ Series 2006-HSA1, Class A4, 5.490%, 02/25/2036 Series 2006-HSA1, Class A5, 5.310%, 02/25/2036 Series 2006-HSA2, Class AI2, 5.550%, 03/25/2036 Series 2006-HSA2, Class AI3, 5.550%, 03/25/2036 Series 2006-HSA2, Class AI4, 5.810%, 03/25/2036 SACO I Trust Series 2006-9, Class A1, 0.411%, 08/25/2036 (a) SLM Student Loan Trust Series 2008-1, Class A1, 0.506%, 07/25/2013 Series 2008-2, Class A1, 0.588%, 01/25/2015 Structured Asset Securities Series 2005-S7, Class A2, 0.561%, 12/25/2035 (Acquired 10/19/2010, Cost $468,419 (a)(b) Total Asset Backed Securities (Cost $40,837,573) CORPORATE BONDS 19.3% Airlines 1.4% Northwest Airlines, Inc. 7.027%, 11/01/2019 United Airlines 6.636%, 07/02/2022 US Airways Group, Inc. 6.250%, 04/22/2023 Commercial Banks 0.7% BB&T Corp. 5.700%, 04/30/2014 Manufacturers & Traders Trust Co. 5.629%, 12/01/2021 Consumer Finance 3.3% Ally Financial, Inc. 7.500%, 09/15/2020 (Acquired 08/09/2010, Cost $2,061,613) (b) Ford Motor Credit Co. LLC 5.625%, 09/15/2015 GMAC, LLC 6.750%, 12/01/2014 Diversified Financial Services 3.3% Citigroup, Inc. 8.500%, 05/22/2019 JPMorgan Chase & Co. 1.053%, 09/30/2013 Lloyds TSB Bank PLC 5.800%, 01/13/2020 (Acquired Multiple Dates, Cost $3,247,985) (b)(c) Wachovia Corp. 4.800%, 11/01/2014 4.875%, 02/01/2015 5.600%, 03/15/2016 Wells Fargo & Co. 5.125%, 09/15/2016 Diversified Telecommunication Services 0.6% BellSouth Telecommunications 7.000%, 12/01/2095 The accompanying notes are an integral part of these financial statements. page 10 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS 19.3% (continued) Diversified Telecommunication Services 0.6% (continued) Qwest Corp. $ 7.125%, 11/15/2043 $ Electric Utilities 3.0% AES Eastern Energy 9.000%, 01/02/2017 Borger Energy Funding 7.260%, 12/31/2022 (Acquired 08/14/2008 and 12/10/2008, Cost $2,268,064) (b) Bruce Mansfield Unit 6.850%, 06/01/2034 Homer City Funding LLC 8.734%, 10/01/2026 Indianapolis Power & Light Co. 6.050%, 10/01/2036 (Acquired Multiple Date, Cost $1,061,616) (b) Indiantown Cogeneration LP 9.770%, 12/15/2020 Kiowa Power Partners LLC 4.811%, 12/30/2013 (Acquired 11/19/2004 through 08/03/2007, Cost $474,709) (b) Selkirk Cogen Funding Corp. 8.980%, 06/26/2012 Tenaska Gateway Partners Ltd. 6.052%, 12/30/2023 (Acquired 05/31/2007 through 08/03/2007, Cost $525,623)(b) Windsor Financing LLC 5.881%, 07/15/2017 (Acquired Multiple Dates, Cost $1,373,306)(b) Insurance 5.8% AIG, Inc. 4.250%, 05/15/2013 AIG Sunamerica Global Financial 6.300%, 05/10/2011 (Acquired Multiple Dates, Cost $3,709,018)(b) 6.900%, 03/15/2032 (Acquired 02/23/2010, Cost $1,015,032)(b) ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired Multiple Dates, Cost $5,188,711)(b) Genworth Global Funding 5.250%, 05/15/2012 5.875%, 05/03/2013 (Acquired 02/10/2010, Cost $2,601,759) (b) 5.750%, 05/15/2013 Jackson National Life Global Funding 5.375%, 05/08/2013 (Acquired 05/01/2008 and 12/10/2008, Cost $826,001)(b) Hartford Financial Services Group, Inc. 6.625%, 03/30/2040 Metropolitan Life Global Funding I 2.500%, 09/29/2015 (Acquired 09/22/2010, Cost $739,623)(b) Monumental Global Funding 5.500%, 04/22/2013 (Acquired 04/18/2008 through 12/10/2008, Cost $1,603,691)(b) 5.250%, 01/15/2014 (Acquired 05/06/2009 and 06/10/2009, Cost $841,443)(b) The accompanying notes are an integral part of these financial statements. page 11 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS 19.3% (continued) Insurance 5.8% (continued) Nationwide Life Global Fund $ 5.450%, 10/02/2012 (Acquired 09/25/2007 and 12/10/2008, Cost $793,404)(b) $ Prudential Holdings LLC 7.245%, 12/18/2023 (Acquired 02/11/2010 and 04/08/2010, Cost $1,134,911) (b) 8.695%, 12/18/2023 (Acquired Multiple Dates, Cost $1,078,336)(b) Multi-Utilities & Unregulated Power 0.3% PSEG Power LLC 5.320%, 09/15/2016 Nondepository Credit Intermediation 0.6% General Electric Capital Corp. 6.875%, 01/10/2039 Railroads 0.3% Norfolk Southern Corp. 6.000%, 03/15/2105 Total Corporate Bonds (Cost $77,590,368) MORTGAGE BACKED SECURITIES 17.7% Banc of America Commercial Mortgage, Inc. Series 2003-1, Class A2, 4.648%, 09/11/2036 Series 2002-2, Class A3, 5.118%, 07/11/2043 CitiMortgage Alternative Loan Trust Series 2007-A4, Class 2A1, 5.500%, 04/25/2022 Credit Suisse First Boston Mortgage Securities Corp. Pool # 2005-10, 5.000%, 09/25/2015 FHLMC REMIC (d) Series 3609, 4.000%, 12/15/2024 Series 2750, 4.000%, 05/15/2026 FNMA Pool (d) Pool #931711, 4.000%, 08/01/2019 Pool #MA0174, 4.000%, 09/01/2019 Pool #932108, 4.000%, 11/01/2019 Pool #MA0235, 4.000%, 11/01/2019 Pool #465468, 3.330%, 07/01/2020 Pool #466582, 0.726%, 11/01/2020 (a) Pool #466890, 5.100%, 01/01/2020 Pool #MA0298, 4.000%, 01/01/2020 Pool #464398, 5.970%, 01/01/2040 Pool #464400, 5.970%, 01/01/2040 FNMA REMIC (d) Series 1994-3, Class PL, 5.500%, 01/25/2024 Series 2009-15, Class AB 5.500%, 04/25/2025 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 0.356%, 03/06/2020 (Acquired Multiple Dates, Cost $2,379,084) (a)(b) LB-UBS Commercial Mortgage Trust Series 2002-C1, Class A4, 6.462%, 03/15/2031 Master Asset Securitization Trust Pool # 2004-3, 4.750%, 01/25/2014 The accompanying notes are an integral part of these financial statements. page 12 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES 17.7% (continued) Morgan Stanley Mortgage Loan Trust $ Series 2006-7, 5.000%, 06/25/2021 $ NCUA Guaranteed Notes 2010-A1, 0.615%, 12/07/2020 (a) Residential Accredit Loans, Inc. Series 2005-QS3, Class A1, 5.000%, 03/25/2020 Series 2004-QS4, Class A1, 4.350%, 03/25/2034 Wells Fargo Alternative Loan Trust Series 2007-PA3, Class 6A1, 5.500%, 07/25/2022 Wells Fargo Mortgage Backed Securities Trust Pool # 2006-3, 5.500%, 03/25/2036 Total Mortgage Backed Securities (Cost $74,260,147) U.S. GOVERNMENT AGENCY ISSUE 1.9% FHLMC (d) 0.182%, 01/11/2012 (a) Total U.S. Government Agency Issue (Cost $8,259,904) U.S. TREASURY OBLIGATIONS 45.6% United States Treasury Notes 41.0% 1.000%, 09/30/2011 0.625%, 07/31/2012 1.250%, 10/31/2015 1.375%, 11/30/2015 2.625%, 11/15/2020 United States Treasury Strip 4.6% Principal Only, 02/15/2040 Total U.S. Treasury Obligations (Cost $193,091,847) The accompanying notes are an integral part of these financial statements. page 13 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 6.2% Commercial Paper 11.4% $ Intesa Funding LLC, 0.000%, 01/03/2011 $ U.S. Bank, N.A., 0.000%, 01/03/2011 Variable Rate Demand Notes 1.2% American Family Financial Services, Inc., 0.100% (e) Total Short-Term Investments (Cost $26,059,470) Total Investments 99.6% (Cost $420,099,309) Other Assets in Excess of Liabilities 0.4% TOTAL NET ASSETS 100.0% $ (a) Adjustable Rate. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.The total value ofthese securities amounted to $37,829,778 (8.9% of net assets) at December 31, 2010. (c) U.S. traded security of a foreign issuer. (d) Entity under conservatorship of the federal government (e) Variable rate demand notes are considered short-term obligations and are payable upon demand.Interest rates change periodically on specified dates.The rates listed are as of December 31, 2010. ALLOCATION OF PORTFOLIO HOLDINGS At December 31, 2010, the allocation of portfolio holdings as a percentage of the Fund’s total net assets were: Asset Backed Securities % U.S. Treasury Obligations Corporate Bonds Short-Term Investments Mortgage Backed Securities Other Assets in Excess of Liabilities U.S. Government Agency Issues % The accompanying notes are an integral part of these financial statements. page 14 Frontegra Columbus Core Plus Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 (Unaudited) Assets: Investments at value (cost $420,099,309) $ Cash Interest receivable Receivable for Fund shares sold Receivable for investments sold Unrealized appreciation on foreign currency contracts Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased Payable for Fund shares redeemed Unrealized depreciation on foreign currency contracts Accrued investment advisory fee Accrued distribution and shareholder servicing fees Accrued expenses Total liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Undistributed net investment income (loss) ) Accumulated net realized gain on investments sold, swap contracts and foreign currency ) Net unrealized appreciation/(depreciation) on: Investments Foreign currency appreciation Foreign currency depreciation ) Net Assets $ Capital Stock, $0.01 Par Value Institutional Class Shares Authorized Class Y Shares Authorized Institutional Class: Net Assets $ Issued and Outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ Class Y: Net Assets $ Issued and outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. page 15 Frontegra Columbus Core Plus Fund STATEMENT OF OPERATIONS Six Months Ended December 31, 2010 (Unaudited) Investment Income: Interest income $ Total Investment Income Expenses: Investment advisory fees (Note 3) Fund administration and accounting fees Shareholder servicing fees Federal and state registration fees Distribution and shareholder servicing fees - Class Y (Note 7) Custody fees Audit fees Legal fees Reports to shareholders Directors’ fees and related expenses Other Total expenses before waiver and reimbursement Waiver and reimbursement of expenses by Adviser (Note 3) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on : Investments Swap contracts Foreign currency contracts ) Change in net unrealized appreciation/(depreciation) on: Investments ) Swap contracts ) Foreign currency contracts ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. page 16 Frontegra Columbus Core Plus Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the December 31, 2010 Year Ended (Unaudited) June 30, 2010 Operations: Net investment income $ $ Net realized gain (loss) on: Investments Swap contracts Foreign currency ) ) Change in net unrealized appreciation/(depreciation) on: Investments ) Swap contracts ) ) Foreign currency contracts ) Net increase in net assets resulting from operations Distributions Paid to Institutional Class Shareholders From: Net investment income ) ) Net realized gain ) ) Net decrease in net assets resulting from distributions paid ) ) Distributions Paid to Class Y Shareholders From: Net investment income ) ) Net realized gain ) ) Net decrease in net assets resulting from distributions paid ) ) Capital Share Transactions: Shares sold - Institutional Class Shares sold - Class Y Shares issued to holders in reinvestment of distributions - Institutional Class Shares issued to holders in reinvestment of distributions - Class Y Shares redeemed - Institutional Class ) ) Shares redeemed - Class Y ) ) Net increase (decrease) in net assets resulting from capital share transactions ) Total Increase in Net Assets Net Assets: Beginning of Period End of Period (includes undistributed net investment income (loss) of $(1,736,012) and $2,076,318, respectively) $ $ Transactions In Shares – Institutional Class: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Transactions In Shares – Class Y: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase in shares outstanding The accompanying notes are an integral part of these financial statements. page 17 Frontegra Columbus Core Plus Fund FINANCIAL HIGHLIGHTS Institutional Class Six Months Ended Year Year Year Year Year December 31, Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total Income from Investment Operations Less Distributions: From net investment income ) From net realized gain on investments ) — ) Total Distributions ) Net Asset Value, End of Period $ Total Return %(1) % Supplemental Data and Ratios: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before waivers and reimbursements %(2) % Net of waivers and reimbursements %(2) % Ratio of net investment income to average net assets Before waivers and reimbursements %(2) % Net of waivers and reimbursements %(2) % Portfolio turnover rate %(1) % Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. page 18 Frontegra Columbus Core Plus Fund FINANCIAL HIGHLIGHTS Class Y Six Months Ended Period December 31, Ended June 30, (Unaudited) Net Asset Value, Beginning of Period $ $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total Income from Investment Operations Less Distributions: From net investment income ) ) From net realized gain on investments ) ) Total Distributions ) ) Net Asset Value, End of Period $ $ Total Return %(2) %(2) Supplemental Data and Ratios: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets Before waivers and reimbursements %(3) %(3) Net of waivers and reimbursements %(3) %(3) Ratio of net investment income to average net assets Before waivers and reimbursements %(3) %(3) Net of waivers and reimbursements %(3) %(3) Portfolio turnover rate %(2) %(2) Commenced operations on November 12, 2009. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. page 19 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) * 2/23/01 commencement of operations. Portfolio Total Return** FOR PERIODS ENDED 12/31/10 FUND INDEX SIX MONTHS 1.65% 1.15% ONE YEAR 7.48% 6.54% FIVE YEAR AVERAGE ANNUAL 7.78% 5.80% SINCE COMMENCEMENT AVERAGE ANNUAL 6.51% 5.75% This chart assumes an initial gross investment of $100,000 made on 2/23/01 (commencement of operations). Returns shown include the reinvestment of all distributions.Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged market value-weighted performance benchmark for investment-grade fixed-rate debt issues, including government, corporate, asset backed and mortgage backed securities, with maturities of at least one year.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in fixed income securities.A direct investment in the index is not possible. ** The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 20 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES 7.3% Americredit Automobile Receivables Trust $ Series 2008-AF, Class A4, 6.960%, 10/14/2014 $ Chrysler Financial Auto Securitization Trust Series 2009-B, Class A-2, 1.150%, 11/08/2011 Chrysler Financial Automobile TALF Series 2009-AF, Class A3, 2.820%, 01/15/2016 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/2037 (Acquired 10/06/2009, Cost $253,502) (b) Discover Card Master Trust I Series 2006-1, Class A2, 0.310%, 08/16/2013 (a) Ford Credit Auto Owner Trust Series 2009-A, Class A3B, 2.760%, 05/15/2013 Series 2009-D, Class A3, 2.170%, 10/15/2013 GE Capital Credit Card Master Note Trust Series 2009-3, Class A, 2.540%, 09/15/2014 Hertz Vehicle Financing LLC Series 2009-2A, Class A1, 4.260%, 03/25/2014 (Acquired 10/16/2009 and 10/01/2010, Cost $384,672) (b) Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/2013 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/2025 (Acquired 04/22/2003, Cost $28,295) (b) Mid-State Trust Series 11, Class A1, 4.864%, 07/15/2038 Sears Credit Account Master Trust Series 2002-3, Class A, 0.547%, 05/17/2016 SLM Student Loan Trust Series 2008-1, Class A1, 0.506%, 07/25/2013 Series 2008-2, Class A1, 0.588%, 01/25/2015 Total Asset Backed Securities (Cost $5,246,430) CORPORATE BONDS 14.1% Airlines 0.5% Northwest Airlines, Inc. 7.027%, 11/01/2019 Commercial Banks 0.9% BB&T Corp. 5.700%, 04/30/2014 Manufacturers & Traders Trust Co. 5.629%, 12/01/2021 Wells Fargo & Co. 5.125%, 09/15/2016 Diversified Financial Services 2.9% Citigroup, Inc. 8.500%, 05/22/2019 JPMorgan Chase & Co. 1.053%, 09/30/2013 The accompanying notes are an integral part of these financial statements. page 21 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS 14.1% (continued) Diversified Financial Services 2.9% (continued) Lloyds TSB Bank PLC $ 5.800%, 01/13/2020 (Acquired Multiple Dates, Cost $532,556) (b)(d) $ Wachovia Corp. 4.875%, 02/01/2015 5.600%, 03/15/2016 5.625%, 10/15/2016 Electric Utilities 1.8% Bruce Mansfield Unit 6.850%, 06/01/2034 Entergy Arkansas, Inc. 5.000%, 07/01/2018 Entergy Texas, Inc. 3.600%, 06/01/2015 Indianapolis Power & Light Co. 6.050%, 10/01/2036 (Acquired Multiple Dates, Cost $152,458) (b) Kiowa Power Partners LLC 4.811%, 12/30/2013 (Acquired 11/22/2004 and 08/03/2007, Cost $133,432) (b) Insurance 5.6% AIG Sunamerica Global Financial 6.300%, 05/10/2011 (Acquired 09/30/2009 and 08/03/2010, Cost $501,844) (b) 6.900%, 03/15/2032 (Acquired 02/23/2010, Cost $172,276) (b) ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired Multiple Dates, Cost $830,184) (b) Farmers Insurance Exchange 6.000%, 08/01/2014 (Acquired 07/15/2009, Cost $202,036) (b) Genworth Global Funding 5.875%, 05/03/2013 (Acquired Multiple Dates, Cost $367,104) (b) Jackson National Life Global Funding 5.375%, 05/08/2013 (Acquired Multiple Dates, Cost $235,221) (b) Metropolitan Life Global Funding I 2.500%, 09/29/2015 (Acquired 09/22/2010, Cost $119,939) (b) Monumental Global Funding 5.500%, 04/22/2013 (Acquired Multiple Dates, Cost $392,479) (b) 5.250%, 01/15/2014 (Acquired 06/10/2009 and 09/30/2009, Cost $130,905) (b) Nationwide Life Global Fund 5.450%, 10/02/2012 (Acquired 09/25/2007 and 09/30/2009, Cost $298,605) (b) Prudential Holdings LLC 8.695%, 12/18/2023 (Acquired 01/06/2010 and 09/02/2010, Cost $481,680) (b) The accompanying notes are an integral part of these financial statements. page 22 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS 14.1% (continued) Multi-Utilities & Unregulated Power 0.3% PSEG Power LLC $ 5.320%, 09/15/2016 $ Nondepository Credit Intermediation 0.5% General Electric Capital Corp. 6.875%, 01/10/2039 Oil and Gas 0.5% Merey Sweeny LP 8.850%, 12/18/2019 (Acquired 01/19/2010, Cost $318,236) (b) Railroads 1.1% Union Pacific Railroad Co. 5.082%, 01/02/2029 Total Corporate Bonds (Cost $9,654,292) MORTGAGE BACKED SECURITIES 17.6% Banc of America Commercial Mortgage, Inc. Series 2003-1, Class A2, 4.648%, 09/11/2036 Series 2002-2, Class A3, 5.118%, 07/11/2043 FHLMC REMIC (c) Series 3609, 4.000%, 12/15/2024 Series 2750, 4.000%, 05/15/2026 FNMA Pool (c) Pool #735065, 4.491%, 08/01/2013 Pool #931711, 4.000%, 08/01/2019 Pool #MA0174, 4.000%, 09/01/2019 Pool #932108, 4.000%, 11/01/2019 Pool #MA0235, 4.000%, 11/01/2019 Pool #466890, 5.100%, 01/01/2020 Pool #MA0298, 4.000%, 01/01/2020 Pool #465468, 3.330%, 07/01/2020 Pool #466582, 0.726%, 11/01/2020 (a) Pool #464398, 5.970%, 01/01/2040 Pool #464400, 5.970%, 01/01/2040 FNMA REMIC (c) Series 2009-15, Class AB, 5.500%, 04/25/2025 Series 2010-M5, Class A1, 2.259%, 07/25/2020 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 0.356%, 03/06/2020 (Acquired 09/17/2007 and 04/22/2008, Cost $352,596) (a)(b) LB-UBS Commercial Mortgage Trust Series 2002-C1, Class A-4, 6.462%, 03/15/2031 Master Asset Securitization Trust Pool # 2004-3, 4.750%, 01/25/2014 NCUA Guaranteed Notes Series 2010-A1, Class A, 0.615%, 12/07/2020 (a) Residential Accredit Loans, Inc. Series 2004-QS4, Class A1, 4.350%, 03/25/2034 Residential Asset Securitization Trust Series 2003-A6, Class A1, 4.500%, 07/25/2033 Total Mortgage Backed Securities (Cost $12,596,887) The accompanying notes are an integral part of these financial statements. page 23 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Principal Amount Value U.S. GOVERNMENT AGENCY ISSUE 1.8% FHLMC (c) $ 0.182%, 01/11/2012 (a) $ Total U.S. Government Agency Issue (Cost $1,273,445) U.S. TREASURY OBLIGATIONS 53.8% United States Treasury Notes 49.4% 1.000%, 09/30/2011 0.625%, 07/31/2012 1.250%, 10/31/2015 1.375%, 11/30/2015 2.625%, 11/15/2020 United States Treasury Strip 4.4% Principal Only, 02/15/2040 Total U.S. Treasury Obligations (Cost $38,782,579) SHORT-TERM INVESTMENTS 4.1% Commercial Paper 4.1% Intesa Funding LLC, 0.000%, 01/03/2011 Total Short-Term Investments (Cost $2,995,000) Total Investments 98.7% (Cost $70,548,633) Other Assets in Excess of Liabilities 1.3% TOTAL NET ASSETS 100.0% $ (a) Adjustable Rate. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.The total value ofthese securities amounted to $6,196,615 (8.6% of net assets) at December 31, 2010. (c) Entity under conservatorship of the federal government. (d) U.S. traded security of a foreign issuer. ALLOCATION OF PORTFOLIO HOLDINGS At December 31, 2010, the allocation of portfolio holdings as a percentage of the Fund’s total net assets were: Asset Backed Securities % U.S. Treasury Obligations Corporate Bonds Short-Term Investments Mortgage Backed Securities Other Assets in Excess of Liabilities U.S. Government Agency Issues % The accompanying notes are an integral part of these financial statements. page 24 Frontegra Columbus Core Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 (Unaudited) Assets: Investments at value (cost $70,548,633) $ Cash Interest receivable Receivable for Fund shares sold Receivable for investments sold Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased Payable for Fund shares redeemed Accrued investment advisory fee Accrued expenses Total liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Undistributed net investment income (loss) ) Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Capital Stock, $0.01 Par Value Authorized Issued and outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. page 25 Frontegra Columbus Core Fund STATEMENT OF OPERATIONS Six Months Ended December 31, 2010 (Unaudited) Investment Income: Interest income $ Total Investment Income Expenses: Investment advisory fees (Note 3) Fund administration and accounting fees Audit fees Legal fees Federal and state registration fees Custody fees Shareholder servicing fees Directors’ fees and related expenses Reports to shareholders Other Total expenses before waiver and reimbursement Waiver and reimbursement of expenses by Adviser (Note 3) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments: Net realized gain on: Investments Swap contracts Change in net unrealized appreciation/(depreciation) on: Investments ) Swap contracts ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. page 26 Frontegra Columbus Core Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the December 31, 2010 Year Ended (Unaudited) June 30, 2010 Operations: Net investment income $ $ Net realized gain on: Investments Swap contracts Change in net unrealized appreciation/(depreciation) on: Investments ) Swap contracts ) Net increase in net assets resulting from operations Distributions Paid From: Net investment income ) ) Net decrease in net assets resulting from distributions paid ) ) Capital Share Transactions: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase in net assets resulting from capital share transactions Total Increase in Net Assets Net Assets: Beginning of Period End of Period (includes undistributed net investment income (loss) of $(62,365) and $117,332 respectively) $ $ Transactions in Shares: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase in shares outstanding The accompanying notes are an integral part of these financial statements. page 27 Frontegra Columbus Core Fund FINANCIAL HIGHLIGHTS Six Months Ended Year Year Year Year Year December 31, Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total Income (Loss) from Investment Operations ) Less Distributions: From net investment income ) From net realized gain on investments — ) Total Distributions ) Net Asset Value, End of Period $ Total Return %(2) % )% Supplemental Data and Ratios: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before waivers and reimbursements %(3) % Net of waivers and reimbursements %(3) % Ratio of net investment income to average net assets Before waivers and reimbursements %(3) % Net of waivers and reimbursements %(3) % Portfolio turnover rate %(2) % Per share net investment income has been calculated using the daily average share method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. page 28 FRONTEGRA MASTHOLM INTERNATIONAL EQUITY FUND REPORT FROM MASTHOLM ASSET MANAGEMENT, LLC Dear Shareholders: The Frontegra Mastholm International Equity Fund strives to achieve capital appreciation by investing in a diversified portfolio of securities of large- and mid-cap companies located outside the United States.The objective is relative to and measured against the MSCI EAFE Index. Performance Review The Frontegra Mastholm International Equity Fund returned 27.17%, net of fees, for the six month period ending December 31, 2010.The Fund’s return outperformed the 24.28% return of its benchmark, the MSCI EAFE Index. Portfolio Outlook and Strategy International stocks rallied significantly in the last four months of 2010, as investor fears of double-dip recessions, the European debt crisis and credit tightening in China subsided. German economic growth continues to remain strong, offsetting some of the austerity measures that have been implemented in Ireland, Greece, Spain and Portugal.The creation of the European Financial Stability Facility with $600 billion of available capital launched their first offering in January 2011 with an oversubscribed issue.Sovereign bond offerings in Spain and Italy have also been well received, which has led to a rally of European financials into the New Year. In China, fears of rapidly growing inflation led the Chinese stock market to underperform during the year.The Chinese government has implemented 16 measures to contain inflation, which is much higher in the developed coastal cities than in rural areas.For the year, Chinese GDP growth was about 10%, ahead of consensus estimates. The portfolio was well positioned during the second half of 2010.Consumer discretionary stocks, particularly automakers and auto components, were among our best performing holdings, adding approximately 190 basis points to returns.The portfolio was overweighted in consumer discretionary sector stocks for the entire calendar year.Auto sales have reached pre-crisis levels globally, with China becoming the largest car market in the world.Daimler has increased their luxury sales in China, while KIA and Hyundai continue to increase their market share in the United States due to favourable pricing and new product introductions. Materials stocks were also very strong performers in the second half of the year, adding over 300 basis points of value added relative to the MSCI EAFE Index.The metals and mining industry stocks powered ahead as the price of precious metals reached record levels.Chemicals were also additive, and to a lesser extent, construction materials. Sector gains in consumer and materials stocks were somewhat offset by defensive staples stocks; we underperformed in this sector due to poor performance among food retailers.Technology shares were also challenging, due to the sell-off that occurred in August when investors rotated out of higher beta stocks in favour of more defensive names. Financials were a slight disappointment due to our higher quality holdings underperforming lower quality banks, primarily in the United Kingdom.Stock selection losses were offset by having the portfolio underweighted relative to the index. Investors remain positive on equity markets due to continued improvement in corporate profits, the hopeful resolution of the European debt crisis and continued GDP strength in emerging markets.Economic growth continues to improve in the United States due to exports, while the continuing real estate overhang and stubbornly high unemployment present headwinds to growth.The added liquidity from U.S. quantitative easing should ameliorate some the negative aspects of the U.S. economy over the near term.Overall, markets are no longer cheap, but market sentiment continues to improve almost two years since the current rally began in March of 2009. Thank you for your continued support. Thomas M. Garr Mastholm Asset Management, LLC page 30 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) * 1/08/04 commencement of operations. Portfolio Total Return** FOR PERIODS ENDED 12/31/10 FUND INDEX SIX MONTHS 27.17% 24.28% ONE YEAR 9.23% 8.21% FIVE YEAR 0.53% 2.94% SINCE COMMENCEMENT AVERAGE ANNUAL 3.42% 6.45% This chart assumes an initial gross investment of $100,000 made on 1/08/04 (commencement of operations). Returns shown include the reinvestment of all distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.Effective October 12, 2009, Mastholm Asset Management, LLC became subadviser to the Fund.To receive current to the most recent month-end performance, please call 1-888-825-2100. The MSCI EAFE Index measures the overall performance of stock markets in 21 countries within Europe, Australasia and the Far East.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.A direct investment in the index is not possible. ** The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 31 Frontegra Mastholm International Equity Fund SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Number of Shares Value COMMON STOCKS 94.5% Australia 4.4% QBE Insurance Group Ltd. $ QR National Ltd. (a) Rio Tinto Ltd. Belgium 3.2% Anheuser-Busch InBev NV Umicore Brazil 3.6% HRT Participacoes em Petroleo SA (a) Mills Estruturas e Servicos de Engenharia SA (a) Valeo SA Canada 3.4% Cline Mining Corp. Open Text Corp. Ventana Gold Corp. (a) China 2.5% 51job, Inc. - ADR (a) Ctrip.com International Ltd. - ADR (a) Sina Corp. Denmark 2.5% Danske Bank A/S (a) Pandora A/S (a) France 11.5% Accor SA Atos Origin SA (a) BNP Paribas Danone Edenred (a) Schneider Electric SA Technip SA Valeo SA Germany 9.3% Aixtron AG Axel Springer AG Bayer AG Daimler AG Deutsche Lufthansa AG (a) Fresenius Medical Care AG Kloeckner & Co. SE (a) Siemens AG Hong Kong 1.8% SJM Holdings Ltd. Israel 0.5% Teva Pharmaceutical Industries Ltd. - ADR Japan 19.3% Canon, Inc. Fanuc Ltd. Keyence Corp. Komatsu Ltd. K’s Holdings Corp. Mitsubishi Corp. Mitsui Fudosan Co. Ltd. Nabtesco Corp. Nomura Real Estate Holdings, Inc. ORIX Corp. Rakuten, Inc. Sega Sammy Holdings, Inc. SMC Corp. Softbank Corp. Sony Corp. The accompanying notes are an integral part of these financial statements. page 32 Frontegra Mastholm International Equity Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Number of Shares Value COMMON STOCKS 94.5% Japan 19.3% (continued) Tokyo Electron Ltd. $ Netherlands 5.0% ArcelorMittal ING Groep NV Randstad Holding NV (a) Royal Dutch Shell PLC South Korea 3.6% Hyundai Motor Co. Kia Motors Corp. (a) KT Corp. - ADR KT Corp. Spain 0.5% Amadeus IT Holding SA Switzerland 8.9% Clariant AG Nestle SA Novartis AG The Swatch Group AG UBS AG (a) United Kingdom 14.5% Barclays PLC Barloworld Ltd. BG Group PLC Cookson Group PLC Electrocomponents PLC Lloyds Banking Group PLC Tesco PLC Unilever PLC WPP PLC Xstrata PLC Total Common Stocks (Cost $37,630,409) SHORT-TERM INVESTMENTS 4.5% Investment Company 4.5% Fidelity Institutional Money Market Portfolio Total Short-Term Investments (Cost $2,173,866) Total Investments 99.0% (Cost $39,804,275) Other Assets in Excess of Liabilities 1.0% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt. ALLOCATION OF PORTFOLIO HOLDINGS At December 31, 2010, the allocation of portfolio holdings as a percentage of the Fund’s total net assets were: Common Stocks % Short-Term Investments Other Assets in Excess of Liabilities % The accompanying notes are an integral part of these financial statements. page 33 Frontegra Mastholm International Equity Fund PORTFOLIO DIVERSIFICATION December 31, 2010 (Unaudited) Value Percentage Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecomm Service % Total Common Stocks % Total Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets $ % The accompanying notes are an integral part of these financial statements. page 34 Frontegra Mastholm International Equity Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 (Unaudited) Assets: Investments at value (cost $39,804,275) $ Interest and dividends receivable Receivable for Fund shares sold Receivable for investments sold Prepaid expenses and other assets Total assets Liabilities: Payable for Fund shares redeemed Accrued investment advisory fee Accrued expenses Total liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Undistributed net investment income (loss) ) Accumulated net realized loss ) Net unrealized appreciation/(depreciation) on: Investments Foreign currency Net Assets $ Capital Stock, $0.01 Par Value Authorized Issued and outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. page 35 Frontegra Mastholm International Equity Fund STATEMENT OF OPERATIONS Six Months Ended December 31, 2010 (Unaudited) Investment Income: Dividend income(1) $ Interest income Total Investment Income Expenses: Investment advisory fees (Note 3) Custody fees Audit fees Fund administration and accounting fees Legal fees Federal and state registration fees Reports to shareholders Directors’ fees and related expenses Shareholder servicing fees Interest expense Other Total expenses before waiver and reimbursement Waiver and reimbursement of expenses by Adviser (Note 3) ) Net expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on: Investments Foreign currency transactions ) Change in net unrealized appreciation/(depreciation) on: Investments Foreign currency transactions Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ Net of $14,106 in foreign withholding taxes The accompanying notes are an integral part of these financial statements. page 36 Frontegra Mastholm International Equity Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the December 31, 2010 Year Ended (Unaudited) June 30, 2010 Operations: Net investment income (loss) $ ) $ Net realized gain (loss) on: Investments Foreign currency transactions ) ) Change in net unrealized appreciation/(depreciation) on: Investments Foreign currency transactions Net increase in net assets resulting from operations Distributions Paid From: Net investment income ) ) Capital Share Transactions: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Redemption fees — Net increase (decrease) in net assets resulting from capital share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of Period End of Period (includes undistributed net investment income (loss) of $(353,998) and $5,474,041 respectively) $ $ Transactions in Shares: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in shares outstanding ) The accompanying notes are an integral part of these financial statements. page 37 Frontegra Mastholm International Equity Fund FINANCIAL HIGHLIGHTS Six Months Ended Year Year Year Year Year December 31, Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income (loss) — Net realized and unrealized gain (loss) on investments ) ) ) Total Income (Loss) from Investment Operations ) ) Less Distributions: From net investment income ) From net realized gain on investments — — ) Total Distributions ) Net Asset Value, End of Period $ Total Return %(4) % )% )% % % Supplemental Data and Ratios: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before waivers and reimbursements %(5) % Net of waivers and reimbursements %(5) % Ratio of net investment income to average net assets Before waivers and reimbursements )%(5) % Net of waivers and reimbursements %(5) % Portfolio turnover rate %(4) % 57
